Citation Nr: 0308947	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  98-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from November 1959 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a February 1998 rating decision of 
the VARO in Indianapolis, Indiana.  



FINDINGS OF FACT

1.  The VA has complied with its duty to assist the veteran 
in developing his claim and with its duty to notify the 
veteran of evidence necessary to substantiate his claim.

2.  Service connection is in effect for:  Bilateral 
pneumothoraces with residuals, rated as 50 percent disabling 
from August 1, 1996; and postoperative residuals of a 
patellectomy of the left knee, rated as 30 percent disabling 
from February 1, 1979.  The combined disability rating is 70 
percent, effective from August 1, 1996.

3.  The veteran retired in 1976 from his job as a factory 
worker after having injured his back on the job.  

4.  Nonservice-connected disabilities include heart disease, 
a low back disorder, a dysthymic disorder, and a shoulder 
disability.

5.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.  




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§3.102, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  To implement the provisions of the law, VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a favorable decision on the claim, to the 
extent possible, have been accomplished.

The record shows the veteran has not been sent a letter 
specifically describing the VCAA, but a review of the record 
reflects that the veteran has been more than adequately 
advised of the evidence necessary to substantiate his claim 
by means of the April 1998 statement of the case, the August 
2001 supplemental statement of the case , and rating 
decisions of record.  An attempt was made by the Board to 
further develop the case in July 2002 and the veteran was 
informed by communication dated in October 2002 that 
additional development was being undertaken.  Arrangements 
were to be made for review of the veteran's claims file by a 
VA physician who was a specialist in pulmonary diseases.  The 
physician who was contacted refused to provide an opinion 
until after an examination was accorded the veteran.  
Unfortunately, the RO was not able to contact the veteran by 
phone or mail to schedule an examination.  The phone number 
listed for the veteran was at a location where it was 
determined the veteran had not lived for more than a year.  
Notification letters were not returned.  

The undersigned contacted the veteran's accredited 
representative who made several calls in April 2003 and 
contacted several individuals for assistance, but no one was 
able to locate the veteran.

In view of the foregoing, the undersigned finds that the 
statutory and regulatory requirement of the VA to notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Repeated attempts by both officials at the RO and by 
the veteran's representative have failed in locating him.  As 
a result, the Board is forced to rely upon the available 
evidence to determine whether a total compensation rating 
based on individual unemployability is warranted.  

Factual Background

A review of the evidence of record reflects that in his 
application for increased compensation based on 
unemployability which was received in September 1997, the 
veteran indicated he had been employed as a factory worker 
from 1963 to February 1976.  He indicated he left his job 
because of disability.  He stated that he tried to obtain 
employment after that in 1984 or 1985 doing "house sideing" 
(sic) for an unnamed company.  He reported having completed 
high school.

The record contains reports of various examinations accorded 
the veteran in the past several years.  At the time of one 
such examination in December 1997, the veteran complained 
primarily of low back pain and pain involving a left chest 
scar.  He was taking a number of medications, including some 
for nonservice-connected disorders.  Current examination 
findings included clear lungs.  The veteran exhibited good 
intensity breath sounds bilaterally.  There was no evidence 
of any pneumothorax.  As for the left knee, motion was from 0 
to 150 degrees of flexion.  The examiner noted that pulmonary 
function studies done in May 1997 showed evidence of 
obstruction.  The physician doubted the pulmonary disorder 
had changed significantly since that time and noted the 
veteran was not complaining of any dyspnea.  The veteran was 
using a Ventolin inhaler, and it was indicated that was the 
only breathing medication he was using.  

The diagnoses were:  Chronic obstructive pulmonary disease; 
status post coronary artery bypass graft with no angina, and 
no congestive heart failure; status post left pneumothorax 
following coronary bypass, treated and cured; status post 
left knee surgery with removal of the patella; status post 
lumbar spine surgery with some limitation of motion.  It was 
noted the veteran had last worked in 1976 as a utility man.  
He reported that he was placed on restriction at that time 
because of problems with his left knee.  He indicated he had 
been looking for work since that time, but had not been able 
to find any because no one would hire him because of his 
multiple medical problems.

Additional medical evidence includes a report of a VA 
examination accorded the veteran in June 1998.  The examiner 
stated that there was no connection between the veteran's 
arteriosclerotic heart disease and his service-connected 
pneumothorax.  The examination diagnoses were:  Status post 
coronary artery bypass grafting for arteriosclerotic heart 
disease with nonanginal chest pain at the present time; and 
prior pneumothorax, not resolved.

Additional medical evidence includes a report of a general 
medical examination accorded the veteran by VA in February 
2000.  The claims folder was not available for review.  The 
veteran stated that he was taking 19 medications, although he 
could not remember the names.  Examination findings included 
tenderness and some instability involving the left knee.  
Flexion was to 120 degrees, with a notation that pain started 
at 100 degrees.  Extension was to 0 degrees, with a notation 
that pain started at 5 degrees.  The veteran was observed to 
limp on the left leg.  Weakened motion and excessive 
fatigability against moderate resistance in the knee were 
noted.  Motion restriction was noted involving the 
nonservice-connected lumbar spine.  Reference was made to a 
December 1997 X-ray study of the lumbosacral spine showing 
post surgical fusion from the third lumbar vertebra to the 
sacrum, with mild anterior compression fracture deformity.  

The diagnoses were:  Arteriosclerotic heart disease and 
hypertension; chronic obstructive pulmonary disease; history 
of acute pulmonary edema; lateral basal pneumonia in 1996; 
bilateral pneumothorax in February 1996; congestive heart 
failure in February 1996; history of myocardial infarction; 
post-traumatic stress disorder, by record; severe 
degenerative joint disease of the left knee; postoperative 
status, removal of patella of the left knee, with subluxation 
on a periodic basis; postoperative fusion of the lumbosacral 
spine from the third lumbar vertebra to the sacrum; mild 
compression fracture in the area of the first lumbar 
vertebra; and sciatica.  The physician opined that the heart 
disease, the chronic obstructive pulmonary disease, the left 
knee disability, and the sciatica contributed to the veteran 
being unemployable.  

In April 2000 the physician who conducted the above mentioned 
examination reviewed the claims file and reiterated his 
opinion that the veteran was unemployable because of chronic 
obstructive pulmonary disease with significant functional 
impairment, arteriosclerotic heart disease with history of 
congestive heart failure and myocardial infarction, and 
severe degenerative joint disease of the left knee.  He also 
made reference to the "condition" after fusion of the 
lumbosacral spine, sciatica, post-traumatic stress disorder 
by records, and the "condition" after removal of patella of 
the left knee.  He stated that the pulmonary function testing 
done that month most accurately reflected the level of 
disability for the veteran's respiratory problem.  He 
reported the studies showed moderate obstructive ventilatory 
defect with no response to bronchodilators.  The studies also 
showed mildly impaired diffusion capacity.

The veteran was accorded additional pulmonary function 
testing by VA in February 2001.  Reference was made to a 
history of variable FEV-1s.  The examiner stated that the 
data reflected there was progression of chronic obstructive 
lung disease when comparing the test results on two studies 
done in 1998 and 2000.  The examiner stated the FEV-1 from 
2001 should be used to determine the level of disability 
which was close to the FEV-1 recorded in 1998.  He stated 
that in time this would represent a 60 percent disability.

Analysis

A total compensation rating based on unemployability may be 
granted where the evidence shows that the veteran, by reason 
of service-connected disability or disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b).  

As noted above, service connection is in effect for residuals 
of bilateral pneumothoraces, rated as 60 percent disabling, 
and for postoperative residuals of a patellectomy of the left 
knee, rated as 30 percent disabling.  The combined disability 
of 70 percent has been in effect since August 1, 1996. 

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) noted, "for a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran... The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment."  

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The Court has held that the central inquiry 
in determining whether a veteran is entitled to a total 
rating based on individual unemployability is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 
5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad, 5 Vet. 
App. 524.

The Board does not dispute that the veteran in this case is 
unable to obtain or maintain gainful employment.  He has a 
significant number of disabilities in addition to his 
service-connected left knee disability and residuals of 
bilateral pneumothoraces.  In an attempt to determine the 
impact of the service-connected disabilities alone on the 
veteran's ability to obtain or maintain some form of gainful 
employment, arrangements were to be made for the claims file 
to be reviewed by a physician knowledgeable in pulmonary 
diseases.  The record shows that that physician asked that 
the veteran be accorded an examination.  Attempts were made 
by the RO and by the veteran's representative to contact him 
by both phone and mail.  Neither the RO nor the 
representative has been able to locate the veteran for some 
time now.  A December 2002 communication from the claims 
clerk with the RO indicated that notification letters were 
not returned.  

In this regard, the undersigned notes that the law presumes 
that the notice letters were properly mailed and forwarded in 
the absence of clear evidence to the contrary.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F. 
3d 347 (Fed. Cir. 1995) (the law presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  
While the Ashley case dealt with irregularity and procedures 
at the Board, in Mindenhall, the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  

The Board also notes that it is the responsibility of the 
veteran to keep the VA apprised of his whereabouts; if he 
does not, "there is no burden on the part of the VA to turn 
up heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 264-65 (1993).  Accordingly, by not keeping VA 
notified concerning his whereabouts, the veteran has 
frustrated VA's efforts to gather essential medical evidence 
to determine his entitlement to a total compensation rating 
based on individual unemployability by reason of service-
connected disabilities.  Thus, the Board has no choice but to 
deny his claim.  The veteran is advised that he may reopen 
his claim for a total compensation rating based on individual 
unemployability in the future.  Also, if he does so, his 
actions should be different from those in this case:  i.e., 
he should not appear to abandon his claim in midstream, but 
keep VA aware of his whereabouts and essentially cooperate 
with VA's efforts to assist him by providing information and 
appearing for any required examination, as common sense and 
the above-cited law obligate him to do.  






ORDER

Entitlement to a total compensation rating based on 
individual unemployability for reason of service-connected 
disabilities is denied.



                       
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

